Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
The argument that the layers are described by their function which one of ordinary skill in the art would understand is considered but not found persuasive by the examiner.  The examiner believes that it is necessary for some description of the rules, layers, and interactions of the layers to be described for a specific embodiment for the instructions to be considered clear and concise.  For example, it is cited that an elder driver has 25% less visibility ([0059-0061]).  It is unclear what level of precision the simulation is capable of, and even how that might affect the particular driver.  Without description of the general rules of the simulation, the structure of the simulation, how the layers interact, how surroundings impact the actions of the drivers, and the precision of the rules, the examiner does not consider the description clear and concise as to show a specific embodiment.  The specification discusses achieving the desired end result, but does not give a clear and concise explanation of how the desired end result is achieved.  Respectfully, the examiner does not find the argument persuasive.
Applicant’s arguments that Goro does not teach that the simulations are for training autonomous vehicles and that Sun does not have the layers and vehicle motion are moot, as they are not relied upon for those aspects.

The examiner has added another reference for the pseudo number generation claim limitation to strengthen the rejection.
The examiner notes that the rejection under U.S.C. 112(b) is not addressed in the arguments, as such the rejection is maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specific teaching as to how the layers and rules are used to impact the cellular automaton are not provided in a full, clear, concise and exact terms.  An explanation of the setup of the simulation is provided in [0039-0042], along with the descriptions of what the different layers and rulesets are attempting to represent.  However, the verification steps (the running of the simulation) is not described in clear, concise and exact terms.  The desired end-result of the simulation is provided, but how the layers and rules are specifically manipulated to achieve the result is not being described.  P0039 describes First Cellular automaton layer that generates driving route for the evaluation.   P0040 describes Second Active matter layer that generates specific behavior of a vehicle.  P0041 describes Third Driver agent layer that generates particular behavior that is dependent upon driver personality.  First Cellular automaton layer that generates driving route for the evaluation.   P0042 describes the cellular automaton layer, the active layer and the driver agent layer being allowed to have different implementation methods and different rules.  However, the specification is completely silent as to which specific methods and particular rules are being implemented using the described variables/layers.  Paragraphs [0054-0056] provide a description on how traits might translate to changes in the simulation, or how actions can be broken into smaller actions, but do not actually provide any detail on how the rules or layers directly impact the cellular automaton.  In general, the structure of the cellular automaton is not specifically described.  For example, it is cited that an elder driver has 25% less visibility ([0059-0061], Figure 8), however given the cell size of Figure 4 ([0051]), it is not certain to what level of precision the “colored” cells are capable of ([0039]).  It is understood that the cells can account for vehicle type, road direction, road layout, driver personality, vehicle speed, vehicle direction, and vehicle location (since there are two lanes to the road).  However, it is not understood if the vehicle location can allow for vehicles towards the end of the cells, or the middle, or off center.  The level of precision is unknown, since the structure is generally unknown.  In general, the simulation is treated like a black box.  The intentions, purpose, and ideas of the layers are used to create a scenario which is input into the simulation.  A verified scenario, which is valuable, comes out.  Paragraphs [0047-0051] provide the most description of the workings of the cellular automaton, but do not provide details on how the vehicles interact with each other, and merely give a broad overview that they do travel along the routes. 
The entire specification does not contain full, clear, concise and exact term to demonstrate a specific working embodiment.  An exact demonstration of particular simulation or ruleset being specifically translated to the simulation is not explained in full, clear, concise and exact terms.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 20 cite that the cellular automaton is used to create scenarios for autonomous vehicle navigation, however it is unclear from the specification which scenario is being referred to.  The specification cites “scenario generation” in Figure 3 paragraph [0046] as the creation of a scenario for the cellular automaton.  However, Paragraphs [0020-0022] seem to indicate that the “verification scenarios” are what the output of the invention is, and what is useful for autonomous vehicle navigation.  These are created after running the simulation.  It is not clear which scenario from the specification the claims are referring to.  
Additionally, the term “layer” is not described within the specification or the claims.  It does not appear to be a term of the art when referring to cellular automaton. It is unclear whether it denotes its own grid with rule set or if it is simply a set of rules that can be applied in differing order depending on pseudo random number generation.  The examiner has provided an interpretation for the limitation, but is not certain if that interpretation is correct.

Examiner has addressed the claims below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gora et al (Please refer to attached paper), hereafter known as Gora, in light of Sun et al (US Pub 2019/0129436 A1), hereafter known as Sun in light of Barrett et al (US Pub 2017/0300657 A1), hereafter known as Barrett in light of Lan et al (Please refer to attached paper), hereafter known as Lan.

For Claim 1, Gora teaches A computer implemented method for traffic scenario generation comprising: (Page 642, Section 2)
defining a cellular automaton layer that defines a road network level behavior with at least one rule directed to pathways by vehicles on a passageway for travel; (Gora, Page 642 Section 2, Page 643 Section 2.2)
defining an active matter layer that defines a vehicle level behavior with at least one rule directed to movement of the vehicles on an ideal route for the pathways by the vehicles for the passageway for travel; (Gora, Page 647 Section 3.1.3)
defining a driver agent layer that defines driving nature with at least one rule that impacts changes in the vehicle level behavior dependent upon a characterization of driver behavior; and (Page 643, Section 2.2 has different profiles for drivers)
combining outputs from the cellular automaton layer, the active matter layer and the driver agent layer to generate scenario generation for autonomous vehicle navigation, (Page 643, Section 2.2.  As all of the layers are accounted for in the ruleset, they are combined for the output)
Gora does not teach that the simulation is for the purpose of autonomous vehicle navigation or
the combining of the outputs employing a pseudo random value to determine at an order in the execution of the cellular automaton layer, the active matter layer and the driver agent layer and the duration of execution of the cellular automaton layer, the active matter layer and the driver agent layer in generating the scenario generation for autonomous vehicle navigation that is verified.
Or the vehicle level behavior including characteristics for difference in size of vehicles traveling on the pathways
Sun, however, does teach scenario generation for autonomous vehicle navigation ([0025], Fig. 3)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Gora’s traffic simulation with Sun’s use of simulations to train autonomous vehicles because autonomous vehicles need a lot of testing in order to be proven safe, and simulating test environments can be quicker and safer than real world conditions.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Barrett ([0082], [0092-0094], pseudo random numbers are used in simulation generation) that the combining of the outputs employing a pseudo random value to determine at an order in the execution of the cellular automaton layer, the active matter layer and the driver agent layer and the duration of execution of the cellular automaton layer, the active matter layer and the driver agent layer in generating the scenario generation for autonomous vehicle navigation that is verified.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because if the goal is to create a wide variety of possible scenarios, and mixing up the order of the layer’s rule sets create different, but equally realistic scenarios, then allowing the order to be mixed up would create a great number of new possible simulation outcomes.  Additionally, it would be obvious to use pseudo random values during situation generation or simulation set up because it would allow a very large number of simulations to be generated without having to have a person set them up.  The time durations are merely the method in which simulation set up is randomized, so the obvious use of randomness in setting up addresses that.  Finally, it would be obvious to use pseudorandom numbers (based upon a value assigned at the start of the simulation, or current trends of the simulation) because it allows the simulations to be reproducible.  If the simulations are going to be studied, or they are going to be used to study other things, it is very valuable to be able to reproduce the simulations and make changes at certain points to study the outcomes.
Lan, however, does teach the vehicle level behavior including characteristics for difference in size of vehicles traveling on the pathways (Figures 6-8, Sections 2.4 and 2.5.  While Lan does cite differences for different sizes of cars or motorcycles, the differences in size between the two do matter.  As shown in the cited figures, motorcycles take up less space on the grid than cars do.  The paragraphs do cite that the motorcycles act differently because they are motorcycles, but the size of the motorcycle also has an impact on the actions the motorcycle can take.  For example, because the motorcycle is smaller than the car, it can fit into gaps between cars and alongside cars that cars could not fit into.  If the motorcycle were the same size as a car, it would not be able to act the way that it does, and would not be able to do what it does in the simulation.  Therefore, a difference between the sizes of the two vehicles changes the way they behave on a vehicular level).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s vehicle simulation method with Lan’s use of assigning different characteristic behaviors to the vehicles based upon the size of the vehicle.  It would be obvious because different size vehicles have different limitations and options on the roadways, and an accurate simulation would reflect these possible limitations and driving options, as drivers are often hindered by limitations or take options.  


For Claim 2, modified Gora teaches The computer implemented method of claim 1, wherein the at least one rule directed to pathway by vehicles on the passageway for travel includes at least one element defining a topography of the pathway for the vehicle, a topography of the passageway for travel, and a direction of travel for the vehicle on the passageway for travel.  (Page 642 Section 2, Page 643 Section 2.2)

For Claim 6, modified Gora teaches The computer implemented method of claim 1, 
Modified Gora does not teach wherein the pseudo random value provides variation of the scenario being generated.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the pseudo random value provides variation of the scenario being generated.  
It would be obvious because given that the duration of the layers during generation is impacted by the pseudo random value, then the pseudo random value would provide a variation to the generated scenario.  Also, it would be obvious to use a pseudo random value for scenario generation (and variation of the scenario) because it would allow the scenario to be reproducible if the value(s) on which the pseudo random value generator were known.  Reproducibility would very valuable if the scenarios wanted to be studied more than once. 

For Claim 7, modified Gora teaches The computer implemented method of claim 6,
Gora does not teach wherein the pseudo random value is data selected from the group consisting of where the vehicle is located on the pathway, a velocity of the vehicle, the ideal route for the vehicle on the pathway, and combinations thereof.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the pseudo random value is data selected from the group consisting of where the vehicle is located on the pathway, a velocity of the vehicle, the ideal route for the vehicle on the pathway, and combinations thereof.  
It would be obvious because it is not unknown when running simulations that require random values to pull values from the simulation itself to create pseudorandom values.  This allows simulations, even ones that need to make use of random values, to be deterministic and reproducible.  This is very valuable if one were to want to revisit a simulation and perform more analyses, or make changes after a certain point.  The location of a vehicle on a pathway, a velocity of a vehicle, or its ideal route is nothing more than a known status of the simulation.  As such, it would be obvious to use it to generate pseudo random values.

For Claim 8, modified Gora teaches The computer implemented method of claim 7, 
Modified Gora does not teach wherein the pseudo random value may be vehicle characteristic relative to a timestamp for the scenario generation.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the pseudo random value may be vehicle characteristic relative to a timestamp for the scenario generation.  
It would be obvious because it is not unknown when running simulations that require random values to pull values from the simulation itself to create pseudorandom values.  This allows simulations, even ones that need to make use of random values, to be deterministic and reproducible.  This is very valuable if one were to want to revisit a simulation and perform more analyses, or make changes after a certain point.  The time stamp of a simulation or vehicle is just another variable that could be used to generate the pseudo random number.  As such, it would be obvious to use it to generate pseudo random values with it.

For Claim 9, modified Gora teaches The computer implemented method of claim 1, 
Modified Gora does not teach wherein the pseudo random value is saved for reproducibility of the scenario being generated.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the pseudo random value is saved for reproducibility of the scenario being generated.  
It would be obvious because one of the main reasons to use pseudo random values is to that an experiment or simulation can be reproduced.  Using these pseudo random values allows you to recreate the simulations exactly, which is valuable if the user wants to experiment with a particular iteration of the simulation.  If the pseudo random values were not saved in some way, or the values that generated the pseudo random values were not saved, one of the main reasons to use them would be lost.

For Claim 10, Gora teaches A system for scenario generation for traffic comprising: (Page 642, Section 2)
a cellular automaton layer generator that defines a road network level behavior with at least one rule directed to pathways by vehicles on a passageway for travel; (Page 642 Section 2, Page 643 Section 2.2)
an active matter layer generator that defines a vehicle level behavior with at least one rule directed to movement of the vehicles on an ideal route for the pathways by the vehicles for the passageway for travel; (Page 647 Section 3.1.3)
a driver agent layer generator that defines driving nature with at least one rule that impacts changes in the vehicle level behavior dependent upon a characterization of driver behavior; and (Page 643, Section 2.2 has different profiles for drivers)
a scenario converging device including at least one processor for combining outputs from the cellular automaton layer, the active matter layer and the driver agent layer to generate scenarios for autonomous vehicle navigation, (Page 643, Section 2.2.  As all of the layers are accounted for in the ruleset, they are combined for the output)
Gora does not teach that the simulation is for the purpose of autonomous vehicle navigation or
wherein the combining outputs employs the pseudo random value to set an order for execution of the cellular automaton layer, the active matter layer and the driver agent layer to generate the scenarios that is verified.
Or the vehicle level behavior including characteristics for difference in size of vehicles traveling on the pathways
Sun, however, does teach scenario generation for autonomous vehicle navigation ([0025], Fig. 3)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Gora’s traffic simulation with Sun’s use of simulations to train autonomous vehicles because autonomous vehicles need a lot of testing in order to be proven safe, and simulating test environments can be quicker and safer than real world conditions.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Barrett ([0082], [0092-0094], pseudo random numbers are used in simulation generation)that wherein the combining outputs employs the pseudo random value to set an order for execution of the cellular automaton layer, the active matter layer and the driver agent layer to generate the scenarios that is verified.
And a extracting a pseudo random number from a map extractor.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because if the goal is to create a wide variety of possible scenarios, and mixing up the order of the layer’s rule sets create different, but equally realistic scenarios, then allowing the order to be mixed up would create a great number of new possible simulation outcomes.  Also, it would be obvious to use pseudorandom numbers (based upon a value assigned at the start of the simulation, the map, or current trends of the simulation) because it allows the simulations to be reproducible.  If the simulations are going to be studied, or they are going to be used to study other things, it is very valuable to be able to reproduce the simulations and make changes at certain points to study the outcomes.
Lan, however, does teach the vehicle level behavior including characteristics for difference in size of vehicles traveling on the pathways (Figures 6-8, Sections 2.4 and 2.5.  While Lan does cite differences for different sizes of cars or motorcycles, the differences in size between the two do matter.  As shown in the cited figures, motorcycles take up less space on the grid than cars do.  The paragraphs do cite that the motorcycles act differently because they are motorcycles, but the size of the motorcycle also has an impact on the actions the motorcycle can take.  For example, because the motorcycle is smaller than the car, it can fit into gaps between cars and alongside cars that cars could not fit into.  If the motorcycle were the same size as a car, it would not be able to act the way that it does, and would not be able to do what it does in the simulation.  Therefore, a difference between the sizes of the two vehicles changes the way they behave on a vehicular level).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s vehicle simulation method with Lan’s use of assigning different characteristic behaviors to the vehicles based upon the size of the vehicle.  It would be obvious because different size vehicles have different limitations and options on the roadways, and an accurate simulation would reflect these possible limitations and driving options, as drivers are often hindered by limitations or take options.  


For Claim 11, modified Gora teaches The system of claim 10, 
Gora does not teach wherein the combining of the outputs employing the pseudo random value determines an order in the execution of the cellular automaton layer, the active matter layer and the driver agent layer.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the combining of the outputs employing the pseudo random value determines an order in the execution of the cellular automaton layer, the active matter layer and the driver agent layer.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because if the goal is to create a wide variety of possible scenarios, and mixing up the order of the layer’s rule sets create different, but equally realistic scenarios, then allowing the order to be mixed up would create a great number of new possible simulation outcomes.  Also, it would be obvious to use pseudorandom numbers (based upon a value assigned at the start of the simulation, or current trends of the simulation) because it allows the simulations to be reproducible.  If the simulations are going to be studied, or they are going to be used to study other things, it is very valuable to be able to reproduce the simulations and make changes at certain points to study the outcomes.

For Claim 12, modified Gora teaches The system of claim 10, 
Modified Gora does not teach wherein the combining of the outputs employing the pseudo random value determines a duration of execution of the cellular automaton layer, the active matter layer and the driver agent layer in generating the scenario generation for autonomous vehicle navigation.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the combining of the outputs employing the pseudo random value determines a duration of execution of the cellular automaton layer, the active matter layer and the driver agent layer in generating the scenario generation for autonomous vehicle navigation.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because using pseudo random values during situation generation or simulation set up because it would allow a very large number of simulations to be generated without having to have a person set them up.  The time durations are merely the method in which simulation set up is randomized, so the obvious use of randomness in setting up addresses that.  Also, it would be obvious to use pseudorandom numbers (based upon a value assigned at the start of the simulation, or current trends of the simulation) because it allows the simulations to be reproducible.  If the simulations are going to be studied, or they are going to be used to study other things, it is very valuable to be able to reproduce the simulations and make changes at certain points to study the outcomes.

For Claim 13, modified Gora teaches The system of claim 10, wherein the at least one rule directed to pathway by vehicles on the passageway for travel includes at least one element defining a topography of the pathway for the vehicle, a topography of the passageway for travel, and a direction of travel for the vehicle on the passageway for travel.  (Page 642 Section 2, Page 643 Section 2.2) 

For Claim 17, modified Gora teaches The system of claim 10, 
Modified Gora does not teach wherein the pseudo random value provides variation of the scenario being generated.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the pseudo random value provides variation of the scenario being generated.  
It would be obvious because given that the duration of the layers during generation is impacted by the pseudo random value, then the pseudo random value would provide a variation to the generated scenario.  Also, it would be obvious to use a pseudo random value for scenario generation (and variation of the scenario) because it would allow the scenario to be reproducible if the value(s) on which the pseudo random value generator were known.  Reproducibility would very valuable if the scenarios wanted to be studied more than once.

For Claim 18, modified Gora teaches The system of claim 10, 
Gora does not teach wherein the pseudo random value is data selected from the group consisting of where the vehicle is located on the pathway, a velocity of the vehicle, the ideal route for the vehicle on the pathway, and combinations thereof.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the pseudo random value is data selected from the group consisting of where the vehicle is located on the pathway, a velocity of the vehicle, the ideal route for the vehicle on the pathway, and combinations thereof.  
It would be obvious because it is not unknown when running simulations that require random values to pull values from the simulation itself to create pseudorandom values.  This allows simulations, even ones that need to make use of random values, to be deterministic and reproducible.  This is very valuable if one were to want to revisit a simulation and perform more analyses, or make changes after a certain point.  The location of a vehicle on a pathway, a velocity of a vehicle, or its ideal route is nothing more than a known status of the simulation.  As such, it would be obvious to use it to generate pseudo random values.

For Claim 19, modified Gora teaches The system of claim 10, further comprising storage memory, (Page 642, Paragraph 1, Foot note)
Gora does not teach wherein the pseudo random value is saved for reproducibility of the scenario in the storage memory.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to have storage memory, wherein the pseudo random value is saved for reproducibility of the scenario in the storage memory.  
It would be obvious because one of the main reasons to use pseudo random values is to that an experiment or simulation can be reproduced.  Using these pseudo random values allows you to recreate the simulations exactly, which is valuable if the user wants to experiment with a particular iteration of the simulation.  If the pseudo random values were not saved in some way, or the values that generated the pseudo random values were not saved, one of the main reasons to use them would be lost.  Additionally, a storage memory is a known and effective way to store variables and values related to simulations.

For Claim 20, Gora teaches A computer program product for scenario generation for traffic, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (Page 642, Paragraphs 1-2, Section 2)
define a cellular automaton layer, using the processor, that defines a road network level behavior with at least one rule directed to pathways by vehicles on a passageway for travel; (Page 642 Section 2, Page 643 Section 2.2)
defining an active matter layer that defines a vehicle level behavior with at least one rule directed to movement of the vehicles on an ideal route for the pathways by the vehicles for the passageway for travel; (Page 647 Section 3.1.3)
define a driver agent layer, using the processor, that defines driving nature with at least one rule that impacts changes in the vehicle level behavior dependent upon a characterization of driver behavior; and (Page 643, Section 2.2 has different profiles for drivers)
combine outputs, using the processor, from the cellular automaton layer, the active matter layer and the driver agent layer to provide scenario generations for autonomous vehicle navigation, (Page 643, Section 2.2.  As all of the layers are accounted for in the ruleset, they are combined for the output)
Gora does not teach that the simulation is for the purpose of autonomous vehicle navigation or
the combining of the outputs employing a pseudo random value to determine at an order in the execution of the cellular automaton layer, the active matter layer and the driver agent layer and the duration of P201808752US01 (M2480)Page 38 of 40execution of the cellular automaton layer, the active matter layer and the driver agent layer in providing the scenario generations for autonomous vehicle navigation that is verified.
Or the vehicle level behavior including characteristics for difference in size of vehicles traveling on the pathways
Sun, however, does teach scenario generation for autonomous vehicle navigation ([0025], Fig. 3)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Gora’s traffic simulation with Sun’s use of simulations to train autonomous vehicles because autonomous vehicles need a lot of testing in order to be proven safe, and simulating test environments can be quicker and safer than real world conditions.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Barrett ([0082], [0092-0094], pseudo random numbers are used in simulation generation) that the combining of the outputs employing a pseudo random value to determine at an order in the execution of the cellular automaton layer, the active matter layer and the driver agent layer and the duration of execution of the cellular automaton layer, the active matter layer and the driver agent layer in generating the scenario generation for autonomous vehicle navigation.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because if the goal is to create a wide variety of possible scenarios, and mixing up the order of the layer’s rule sets create different, but equally realistic scenarios, then allowing the order to be mixed up would create a great number of new possible simulation outcomes.  Additionally, it would be obvious to use pseudo random values during situation generation or simulation set up because it would allow a very large number of simulations to be generated without having to have a person set them up.  The time durations are merely the method in which simulation set up is randomized, so the obvious use of randomness in setting up addresses that.  Finally, it would be obvious to use pseudorandom numbers (based upon a value assigned at the start of the simulation, or current trends of the simulation) because it allows the simulations to be reproducible.  If the simulations are going to be studied, or they are going to be used to study other things, it is very valuable to be able to reproduce the simulations and make changes at certain points to study the outcomes.
Lan, however, does teach the vehicle level behavior including characteristics for difference in size of vehicles traveling on the pathways (Figures 6-8, Sections 2.4 and 2.5.  While Lan does cite differences for different sizes of cars or motorcycles, the differences in size between the two do matter.  As shown in the cited figures, motorcycles take up less space on the grid than cars do.  The paragraphs do cite that the motorcycles act differently because they are motorcycles, but the size of the motorcycle also has an impact on the actions the motorcycle can take.  For example, because the motorcycle is smaller than the car, it can fit into gaps between cars and alongside cars that cars could not fit into.  If the motorcycle were the same size as a car, it would not be able to act the way that it does, and would not be able to do what it does in the simulation.  Therefore, a difference between the sizes of the two vehicles changes the way they behave on a vehicular level).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s vehicle simulation method with Lan’s use of assigning different characteristic behaviors to the vehicles based upon the size of the vehicle.  It would be obvious because different size vehicles have different limitations and options on the roadways, and an accurate simulation would reflect these possible limitations and driving options, as drivers are often hindered by limitations or take options.  

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gora in light of Sun in light of Barret in light of Lan et al (please refer to attached paper), hereafter known as Lan.

For Claim 3, modified Gora teaches The computer implemented method of claim 1, 
Modified Gora does not explicitly teach wherein the vehicle level behavior for the active matter layer comprises data selected from the group consisting of vehicle type, vehicle size, vehicle performance, and combinations thereof.  
Lan, however, does teach wherein the vehicle level behavior for the active matter layer comprises data selected from the group consisting of vehicle type, vehicle size, vehicle performance, and combinations thereof.  (Section 2080, Section 2.4 shows rules for cars, Page 2082 Section 2.5 shows different rules for motorcycles)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Gora’s vehicle traffic simulation method with Lan’s use of vehicle type and size having an impact upon it’s behavior because different vehicles behave differently in real life, drivers in different vehicles will often behave differently in real life, and it would be valuable to have the simulation more accurately reflect reality.

For Claim 14, modified Gora teaches The system of claim 10, 
Gora does not explicitly teach wherein the vehicle level behavior for the active matter layer comprises data selected from the group consisting of vehicle type, vehicle size, vehicle performance. and combinations thereof. 
Lan, however, does teach wherein the vehicle level behavior for the active matter layer comprises data selected from the group consisting of vehicle type, vehicle size, vehicle performance. and combinations thereof.  (Section 2080, Section 2.4 shows rules for cars, Page 2082 Section 2.5 shows different rules for motorcycles)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Gora’s vehicle traffic simulation method with Lan’s use of vehicle type and size having an impact upon it’s behavior because different vehicles behave differently in real life, drivers in different vehicles will often behave differently in real life, and it would be valuable to have the simulation more accurately reflect reality.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gora in light of Sun in light of Lan, in light of Barrett in light of Ming-Zhe et al (please refer to attached paper), hereafter known as Ming-Zhe.

For Claim 4, modified Gora teaches The computer implemented method of claim 1, 
Modified Gora does not explicitly teach wherein the characterization of driver behavior is in response to data selected from the group consisting of age, gender, vehicle selection, nationality and combinations thereof.  (Page 745, Section 2.1)
Ming-Zhe, however, does teach wherein the characterization of driver behavior is in response to data selected from the group consisting of age, gender, vehicle selection, nationality and combinations thereof.  (Page 745, Section 2.1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Gora’s vehicle traffic simulation method with Ming-Zhe’s use of having age and gender effect driving patterns in the simulation because it is an effective way to integrate different driving habits and preferences into the simulation, just like real life, which makes it more accurate.

For Claim 15, modified Gora teaches The system of claim 10, 
Gora does not explicitly teach wherein the characterization of driver behavior is in response to data selected from the group consisting of age, gender, vehicle selection, nationality and combinations thereof.  
Ming-Zhe, however, does teach wherein the characterization of driver behavior is in response to data selected from the group consisting of age, gender, vehicle selection, nationality and combinations thereof.  (Page 745, Section 2.1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Gora’s vehicle traffic simulation method with Ming-Zhe’s use of having age and gender effect driving patterns in the simulation because it is an effective way to integrate different driving habits and preferences into the simulation, just like real life, which makes it more accurate.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gora in light of Sun in light of Barrett, in light of Lan, in light of Zamith et al (please refer to attached paper), hereafter known as Zamith.

For Claim 16, modified Gora teaches The system of claim 10, 
Gora does not explicitly teach wherein the changes in the vehicle level behavior are selected from the group consisting of changes in speed, changes in direction, changes in acceleration, changes in peripheral vision of drivers and combinations thereof.  
Zamith, however, does teach wherein the changes in the vehicle level behavior are selected from the group consisting of changes in speed, changes in direction, changes in acceleration, changes in peripheral vision of drivers and combinations thereof.  (Page 54, Paragraph 3 shows behavior profiles which include changes in speed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Gora’s vehicle traffic simulation system with Zamith’s use of groups having different preferred speeds because different people drive differently in real life, and it would be more accurate, and therefore more useful, if the simulation also had people driving with certain habits and methods in mind.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gora in light of Sun in light of Zamith in light of Ming-Zhe.

For Claim 5, modified Gora teaches The computer implemented method of claim 4, 
Modified Gora does not explicitly teach wherein the changes in the vehicle level behavior are selected from the group consisting of changes in speed, changes in direction, changes in acceleration, changes in peripheral vision of drivers and combinations thereof.  (Page 54, Paragraph 3 shows behavior profiles which include changes in speed)
Zamith, however, does teach wherein the changes in the vehicle level behavior are selected from the group consisting of changes in speed, changes in direction, changes in acceleration, changes in peripheral vision of drivers and combinations thereof.  (Page 54, Paragraph 3 shows behavior profiles which include changes in speed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Gora’s vehicle traffic simulation system with Zamith’s use of groups having different preferred speeds because different people drive differently in real life, and it would be more accurate, and therefore more useful, if the simulation also had people driving with certain habits and methods in mind.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenwood et al (US Pub 2017/0147722 A1) relates to modeling system behavior with cellular automaton.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664